Thompson, J,
delivered the opinion of the court. The confessions and acknowledgments of Samuel Smith, from whom the defendant derives his title, appear to be conclusive in this case, according to the principles repeatedly recognised in this court. From the testimony of one witness, it appears that Smith, while he ivas in possession of the premises, told him that he settled there under Lucas, Goes, and Andries Klaw, son of William Klaw. Another witness testified, that thirteen or fourteen years ago, wheii Smith first settled there, he was warned off by Peter M. Van Beuren, one of the proprietors, upon which, Smith, told him, that he settled there under William Klaw, another of the proprietors. To another witness he acknowledged, that he settled on the premises under William Klaw; that he was to have the same for six years, for twelve pounds j. and that Klaw was to pay him for the improvements at the end of the term. Similar declarations were made to, a number o.f other witnesses. Here appears, then, to be a full and ample recognition of the title under which the lessors of the plaintiff claim.
In the case of Jackson, ex dem. Low, v. Reynolds, (3 Caines, 444.) the proof was, that the defendant had con-, fessed that he had entered without title, and that he had agreed to purchase from the lessors of the plaintiff the premises in question, as soon as the Onondaga commissioners sho’uld award the lot in which they were contained, to Low. Upon which, the court said, that the defendant had, by his admissions, recognised Low as his landlord, and could not, therefore, he allowed to dispute his title.
In the case of Jackson, ex dem. Sagoharie and others, v. Dobbin, (ante, 223.) the court decided the Very point now in question. It is there, ruled, that an ac-i *505fcnoxvledgment by the defendant, that he went into possession under one of the lessors of the plaintiff, xvas sufficient to enable the plaintiff to recover. The same principle xvas fully recognised in the case of Davies v. Pierce. (2 Term Rep. 53.) It xvas there considered not as a nexv rule, but one long since settled.
In the case noxv before us, Smith was examined as a witness, and denied ever having made the acknoxvledgments imputed to him. Whether he or the other witnesses xvere most worthy of credit, xvas a question for the decision of the jury, and had they passed upon it, the verdict, perhaps, ought not to be disturbed. But the jury xvere expressly told, that the proof of Smith’s tenancy xvas insufficient to entitle the plaintiff to recover. This broad direction xvas made on the ground, that Smith’s acknowledgments, admitting them to have been made as testified on the part of the plaintiff, xvere not sufficient to entitle the plaintiff to a verdict.
In this respect, the jury xvas misdirected, and the verdict must be set aside. The costs are to abide the event of the suit.
Van Ness, J. having formerly been concerned as coxuw sel in the cause, declined giving any opinion.
New trial granted.